790 F.2d 720
Hasmukhbhai Chhitubhai PATEL, Kantaben Hasmukhbhai Patel,Nimishaben Patel, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 85-2206.
United States Court of Appeals,Eighth Circuit.
Submitted April 17, 1986.Decided May 20, 1986.

Petition for Review of Order of Board of Immigration Appeals;  Michael P. Lindemann, Judge.
George S. Newman, Clayton, Mo., for appellant.
Michael P. Lindemann, Washington, D.C., for appellee.
Before JOHN R. GIBSON, Circuit Judge, BRIGHT, Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
On April 12, 1984, an immigration judge found Mr. Hasmukhbhai Chhitubhai Patel, Mrs. Kantaben Hasmukhbhai Patel, and their daughter, Nimishaben Patel, deportable and granted them voluntary departure.  The Patels appealed the determination of deportability to the Board of Immigration Appeals (BIA), which dismissed their appeal.  The Patels then filed this petition for review under 8 U.S.C. Sec. 1105a(a).  We affirm the order of the BIA.


2
Before the immigration judge, the Patels' attorney argued that statements Mr. Patel made to Immigration and Naturalization Service agents were involuntary and that the Patels' passports were unlawfully seized.  Thus, according to the Patels' attorney, the immigration judge should not admit these items into evidence.  After hearing evidence concerning the voluntariness of Mr. Patel's statements as well as the validity of the seizure of the passports, the immigration judge denied the motion to suppress and found the Patels deportable.


3
The Patels appealed the finding of deportability to the BIA, again arguing that Mr. Patel's statements and the passports were inadmissible.  The BIA dismissed the appeal holding that Mr. Patel's statements were voluntary and that even if the passports were invalidly seized, the exclusionary rule does not apply in deportation proceedings.    Immigration and Naturalization Services v. Lopez-Mendoza, 468 U.S. 1032, 104 S.Ct. 3479, 82 L.Ed.2d 778 (1984).


4
In their petition for review, the Patels argue that the BIA committed error in holding that Mr. Patel's statements were voluntary and in applying the Lopez-Mendoza decision to a case not involving mass arrests at a workplace.


5
After careful consideration of the record, the briefs, and oral argument, we find these arguments to be without merit.


6
Affirmed.  See 8th Cir.R. 14.